PER CURIAM.
Robert Lee Williams appeals his sentence following his conviction of DUI manslaughter and DUI causing serious bodily injury. Appellant argues that he was subject to an illegal sentence because the trial court utilized the sentencing guidelines enacted by chapter 95-184, Laws of Florida, which has been declared unconstitutional. We remand for further proceedings.
Chapter 95-184- has been held to be unconstitutional as violative of the single subject rule contained in article III, section 6 of the Florida Constitution. See Heggs v. State, 759 So.2d 620 (Fla.2000). Appellant may challenge his sentence, because the offenses to which he was sentenced were committed within the window period established by Heggs and Trapp v. State, 760 So.2d 924 (Fla. 2000).
We remand this case to the trial court for its determination of whether Williams’ sentences could have been imposed under the 1994 guidelines, without an upward departure. If so, Williams is not entitled to resentencing. If, however, appellant’s sentences constitute a departure sentence under the 1994 guidelines, appellant must be resentenced utilizing the 1994 guidelines. See Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000).
ALLEN, WOLF AND VAN NORTWICK, JJ., CONCUR.